                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                   NORTHERN DIVISION

 UNITED STATES OF AMERICA                                                               PLAINTIFF

 VS.                                                         CRIMINAL NO. 3:18cr78-CWR-FKB

 JULIO ARMANDO BRUNET                                                                 DEFENDANT


                  ORDER DENYING MOTIONS FOR RECONSIDERATION

          This cause is before the court on Defendant Julio Armando Brunet’s Motions for

Reconsideration [32], [33], [34], [35], and [36]. Brunet asks the Court to reconsider Ex Parte

Orders [29] and [30], which denied five ex parte motions. The Court finds that Brunet’s motions

for reconsideration should be denied.

          The Court has reviewed each of Brunet’s original ex parte motions, [24]-[28], and each of

his motions for reconsideration [32]-[36]. On April 4, 2018, a grand jury indicted Brunet for

escaping from FCI-Yazoo City on or about March 13, 2018, in violation of 18 U.S.C. § 751(a).

Brunet contends that the conviction and sentencing which led to his incarceration was illegal and

that, therefore, he cannot be guilty of escape. [33] at 2. Motions [33] and [36] request records that

he believes to be necessary to prove the illegality of his conviction and sentencing. However, the

“validity of conviction under which an escapee is confined is not an element of [18 U.S.C. §

751(a)].” United States v. Smith, 534 F.2d 74, 75 (5th Cir. 1976). Accordingly, as motions [33]

and [36] do not seek information that is relevant to the charge against Brunet, those motions are

denied.

          The remaining motions for reconsideration, [32], [34], and [35], all relate to Brunet’s claim

that he “communicated by mail to Warden Marcus Martin of notice of intent to lawfully leave [the]

                                                   1
facility.” [34] at 2. He requests that the Court subpoena Warden Martin as a witness, issue a

subpoena duces tecum for Warden Martin’s mail from January 29 – February 29, 2018, and pay

for an expert to interview Warden Martin regarding his mail and correspondence with Brunet.

Brunet has failed to demonstrate how the alleged letter, or Warden Martin’s knowledge of the

letter, is relevant to the charges against him. Brunet has cited no law, and the Court is aware of

none, which permits an inmate to lawfully flee a federal correctional institution by mailing the

warden notice of the inmate’s intent. Absent some showing that the letter has bearing on one of

the elements of 18 U.S.C. § 751(a), Brunet cannot demonstrate the necessity of subpoenaing

Warden Martin, paying for an expert to interview Warden Martin, or the relevance of the requested

subpoenas duces tecum. Accordingly, those motions are also denied.

       The Court has considered all of Brunet’s arguments. Those not specifically addressed do

not change the outcome. For the reasons described above, Brunet’s Motions for Reconsideration,

[32], [33], [34], [35], and [36], are each denied.

       So ordered, this the 20th day of November.



                                                         s/ F. Keith Ball
                                                         UNITED STATES MAGISTRATE JUDGE




                                                     2
